Citation Nr: 1603853	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  08-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) for the period preceding September 2014.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2010, the Veteran had a personal hearing before a member of the Board.  That VLJ has since retired.  In May 2014, the Veteran declined the opportunity to have another hearing before a current member of the Board.

In June 2014, the Board remanded this appeal for additional development, which has been completed.  Subsequently, in September 2014, the Veteran filed a claim of entitlement to TDIU, which was granted with an effective date of September 2014.  A claim for an increased rating includes an inferred claim for a TDIU, if the evidence suggests entitlement.  Therefore, as the evidence suggests his PTSD has caused unemployability, a claim for TDIU prior to September 2014 has been added for consideration.   


FINDINGS OF FACT

1.  The Veteran's PTSD manifests with social and occupational impairment with deficiencies in most areas.  

2.  His PTSD precluded him from obtaining and maintaining substantial gainful activity since April 2006.

CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, DC 9411 (2015).

2.  The criteria for a TDIU starting from April 2006 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Increased rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 70 percent disabling.  He argues that he is entitled to an even higher rating.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, DC 9411 (2015).

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

After review of the evidence, the Board finds that 70 percent is the appropriate rating for the Veteran's PTSD.  He has occupational and social impairment with deficiencies in most areas due to nightmares, sleep impairment, irritability, depression, anhedonia, and decreased concentration.  38 C.F.R. § 4.130.

The Board does not find that his PTSD results in total occupational and social impairment.  Id.  He has complained of irritability and anger, but there is no evidence that he has acted violently or aggressively, or had trouble with the law due to his outbursts.  He has also indicated when he finds himself getting irritated, he can sometimes reduce his anger by separating himself from the situation or going for a walk, which shows that he has insight into his symptoms and is able to adequately control his behavior.  He has been married for over 35 years, and has a relationship with at least one of his children.  He has indicated that his irritability has a negative impact on his family relationships, which it likely does, but the evidence does not show that his symptoms have left him deficient in this area.  His judgment and insight have been assessed as fair or adequate throughout the pendency of this claim.  He is able to handle his own funds.  He has indicated, and his records also show, that he has had some suicidal ideation, but these thoughts have not resulted in a plan, and he has denied intent.  He has not ever attempted suicide, and reports that his faith would prevent him from going through with it.  He has always been oriented to person, time, and place; his thoughts have been coherent and logical.  Thus, while his symptoms are severe, the Board does not find them to be totally disabling.

The Board does not find that referral for extraschedular consideration is warranted, as his symptoms are contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App, 111 (2008).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  Here, his PTSD has been rated as 70 percent disabling since April 2006, which meets the schedular requirements for the assignment of a TDIU.  

The question that remains, then, is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows the Veteran has not worked since the 1990s.  The Board finds that his PTSD symptoms have precluded gainful employment for the entire period on appeal.  The evidence shows his irritability and anger would negatively impact relationships with co-workers and with potential clients or customers.  He also has difficulty maintaining concentration, which would negatively impact his ability to meet deadlines or multitask.  He has extreme anxiety and suspiciousness, reduced concentration and increased distractibility.  His symptoms are found to have caused him to be unable to maintain employment.  Accordingly, a TDIU is granted.

ORDER

The claim of entitlement to a rating higher than 70 percent for PTSD is denied.

A TDIU starting from April 2006 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


